ote, P
(Oe ae

, ™ = PD En Ba
Jason M. Drangel (JD 7204) ] 0 CV | if ) op o
jdrangel@ipcounselors.com me ok. NS fed \,
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

 

 

 

 

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40" Floor
New York, New York 10165
Telephone: — (212)873-0250
Facsimile: (646)395-1585
Attorneys for Plaintiff
Off-White LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Civil Case No.:
OFF-WHITE LLC, pattie:
—PROPOSED

Plaintiff 1) TEMPORARY RESTRAINING

ORDER; 2) ORDER RESTRAINING
Vv. MERCHANT STOREFRONTS AND

DEFENDANTS’ ASSETS WITH THE
0225XIANGCHUN, ISFTHOME, FINANCIAL INSTITUTIONS; 3)
2017BRIDALDRESS2017, ORDER TO SHOW CAUSE WHY A
8214689ZHANGMY.2007, ANYEJINGLING211, PRELIMINARY INJUNCTION

BROWN.EYES11, CHENGBIN-5,
CHUNHUAQIUYUE17689, COLORFULIFESA-5,
DOUBL_ 1894, DOXSTORE, EBUYSTATION2010,

SHOULD NOT ISSUE; 4) ORDER
AUTHORIZING BIFURCATED AND
ALTERNATIVE SERVICE; AND 5)

ERDEY456, E-TOP1, FANGXIANMING, ORDER AUTHORIZING
FANSHUOHUA4494F, FENGHUAXUEYUE866, EXPEDITED DISCOVERY
FGHJTY6566, GAHUIQIN-O,

GANGGANG2017888_7, GFC_65, GOO-2022,

GUTXCVE, HK. 9337, **IM-JUNIUS**, FILED UNDER SEAL

INFOTRADING, INSPIRITS8, JAMES 1_79,
JUANJU_25, LAWREN67, LIAQQI1, LIDN569240-
5, LINYI 11, LOUHUI7788, LUZZ-1945,
NOWATERMAN2-1, PEN4807,
PHILIPDIEWER_0, QINGCHUNDEGUSHI,

 

 

 
 

SHIBO2012, SHIHU8419, SHINI 58, SHUBOQ,
SILAO07-10, SIMPLE-2017LIFE, STAQ82,
TEST2408, TIANGUA7637, TOON-25, VCH-26,
VFDGV3-71, VIGO19-88, WENGQQ, WXGISD,
XIANGRUII58,  XINHUL 85, AJMY1112M,
XJYLNLK, XKELLY100, XUSHAOYE1982429,
XYTI2121, YANGMI86, YINGSAI-0, YIWCHO,
YOUQU_43, ZHOUCHUNJIN and = ZTE-80,

Defendants

 

 
GLOSSARY

 

Term

Definition

 

Plaintiff or Off-White

Off-White LLC

 

Defendants

0225xiangchun, 18fthome, 2017bridaldress2017,
8214689zhangmy.2007, anyejingling211,
brown.eyesl1,  chengbin-5, chunhuagiuyuel 7689,
colorfulifesa-5, doubl_ 1894, dgqxstore,
ebuystation2010, erdey456, e-topl, fangxianming,
fanshuohua4494f, fenghuaxueyue866, — fghyjty6566,
gahuiqin-0, ganggang2017888 7, gfe 65, goo-2022,
gutxeve, hk 9337, **im-junius**, — infotrading,
inspirit8, james! 79, juanju_25, lawren67, liaoqil,
lidn569240-5, linyi_I1, louhui7788, — luzz-1945,
nowaterman2-1, pen4807, philipdiewer_0,
qingchundegushi, shibo2012, shihu8419, shini_58,
shubogq, silao07-10, simple-201 7life, stao82, test2408,
tiangua7637, toon-25, vch-26, vidgv3-71, vigol19-88,
wengqq, wxgjsd, xiangrui158, xinhui_ 85, xjmy1112m,
xjylnik, xkellyl00, xushaoyel982429, xyt12121,
yangmi86, yingsai-0, yiwchO, youqu_43, zhouchunjin
and zte-80

 

eBay

eBay.com, a San Jose, California-based online
marketplace and e-commerce platform owned by eBay
Inc., a Delaware corporation, that allows manufacturers
and other third-party merchants, like Defendants, to
advertise, distribute, offer for sale and/or sell in what it
characterizes as either auction-style or fixed-price
formats and ship their retail products, which, upon
information and belief, originate from China, among
other locations, directly to consumers worldwide and
specifically to consumers residing in the U.S.,
including in New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, NY 10016

 

Complaint

Plaintiff's Complaint filed on December |44, 2019

 

Application

Plaintiffs Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on
December |‘|, 2019

 

Abloh Dec.

Declaration of Virgil Abloh in Support of Plaintiff's
Application

 

 

Scully Dec.

 

Declaration of Brieanne Scully in Support of Plaintiff's
Application

 

 

 
 

Off-White Products

A high-end line of men’s and women's apparel, as well
as shoes, accessories, jewelry, and other ready-made
goods, marketed under the Off-White Brand (defined

infra)

 

 

Off-White Brand The trademarks, Off-White™ and Off- White c/o Virgil
Abloh™, used to market the Off-White Products

Off-White U.S. Trademark Registration Nos.: 5,119,602 for “OFF

Registrations WHITE” for a variety of goods in Class 25 with a

constructive date of first use of January 25, 2012,
5,713,397 for “OFF-WHITE” for a variety of goods in
Class 25, 5,710,328 for “OFF-WHITE C/O VIRGIL
ABLOH?” for a variety of goods in Class 9, 5,572,836
for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
of goods in Class 25, 5, 710,287 for “OFF-WHITE C/O
VIRGIL ABLOH” for a variety of goods in Class 14,

"U
5,150,712 for UV OY variety of goods in Class 18

and 25, 5, 710,288 for Y, for a variety of goods in

A,
G

Class 14, 5,307,806 for A for a variety of goods in

INN

Class 18 and 25, 5,835,552 for for a variety of

XX

goods in Class 9, 5,387,983 for for a variety of

goods in Class 25, 5,445,222 for for a variety

vet

of goods in Class 25, 5.800414 for for a variety

| :

 
 

 

 

 

 

variety of goods in Class 9 and 5,663,133 for
for a variety of goods in Class 25

 

 

Off-White Applications

 

U.S. Trademark Serial Application Nos.: 88/080,002
RJ

for Ww

  

1, for a variety of goods in Class 25 and

88/041,456 for , for a variety of goods in Class

 

18 and Class 25

ul

 

 
 

Off-White Marks

The marks covered by the Off-White Registrations and
the Off-White Applications

 

Counterfeit Products

Products bearing or used in connection with the Off-
White Marks, and/or products in packaging and/or
containing labels bearing the Off-White Marks, and/or
bearing or used in connection with marks that are
confusingly similar to the Off-White Marks and/or
products that are identical or confusingly similar to the
Off-White Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as eBay, as well as
any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servanis and all persons in active
concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer”’), PingPong
Global Solutions, Inc. (“PingPong”) and other
companies or agencies that engage in the processing or
transfer of money and/or real or personal property of
Defendants

 

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly by eBay, as well as any and all as yet
undiscovered online marketplace platforms and/or
entities through which Defendants, their respective
officers, employees, agents, servants and all persons in
active concert or participation with any of them
manufacture, import, export, advertise, _ market,

 

itt

 

 
 

 

 

promote, distribute, offer for sale, sell and/or otherwise
deal in Counterfeit Products which are hereinafter
identified as a result of any order entered in this action,
or otherwise

 

iv

 

 
On this day, the Court considered Plaintiff's ex parte application for the following: 1) a
temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets
with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not
issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing
expedited discovery against Defendants, Third Party Service Providers and Financial Institutions
in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit
Products.! A complete list of Defendants is attached hereto as Schedule A, which also includes links
to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,
Declarations of Virgil Abloh and Brieanne Scully, along with exhibits attached thereto and other
evidence submitted in support thereof, the Court makes the following findings of fact and
conclusions of law:

FACTUAL FINDINGS & CONCLUSIONS OF LAW

I. Off-White, launched in or about 2013, is the owner of the Off-White Products, which
are distributed through various channels of trade in the United States and abroad.

2. The Off-White Products are marketed under the Off-White Marks.

3. The Off-White Products are sold at luxury retailers, such as Barneys, Selfridges and
Bergdorf Goodman, as well as Off-White’s boutiques located in prominent fashion epicenters,
including, without limitation, London, Tokyo, Hong Kong, Seoul, Beijing, Shanghai, ‘Toronto,
Shenyang, Xian, Dubai, Bangkok, Busan, Macau, Manila, Mykonos, Tianjin, Paris, Vancouver,
Kuala Lumpur, Sydney, Taipei, Melbourne, Manchester, Singapore and New York City.

4, Since the launch of Off-White approximately six (6) years ago, the Off- White Brand

and Off- White Products have been featured in numerous press publications, including, but not limited

 

1 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

|

 
| to, New York Magazine, GO, W Magazine, Vogue and Business of Fashion, among others. Recently,
Lyst named Off-White as the “hottest fashion brand in the World.”

5 While Plaintiff has gained significant common law trademark and other rights in its
Off-White Products and Off-White Marks through its use, advertising and promotion, Plaintiff has
also protected its valuable rights by filing for and obtaining federal trademark registrations.

6, For example, Off-White owns the following U.S. Trademark Registration Nos.:
5,119,602 for “OFF WHITE” for a variety of goods in Class 25; 5,713,397 for “OFF-WHITE” for a
variety of goods in Class 25; 5,710,328 for “OFF-WHITE C/O VIRGIL ABLOH” for a variety of
goods in Class 9; 5,572,836 for “OFF-WHITE C/O VIRGIL ABLOH” for a variety of goods in Class

25; 5, 710,287 for “OFF-WHITE C/O VIRGIL ABLOH” for a variety of goods in Class 14; 5,150,712

Z Z,
for VA for a variety of goods in Class 18 and 25; 5,710,288 for Vr for a variety of goods in

NOW

Class 14; 5,307,806 for“ for a variety of goods in Class 18 and 25; 5,835,552 for »¢ for a

variety of goods in Class 9; 5,387,983 for »¢ for a variety of goods in Class 25; 5,445,222 for

oN for a variety of goods in Class 25; 5,800,414 for for a variety of goods in Class 9 and

RA | —
25; 5,681,805 for 4 24 for a variety of goods in Class 9; and 5,663,133 for =

 

 

 

 

 

for a variety

of goods in Class 25. Off-White also owns the following U.S. Trademark Serial Application Nos.:

  

RJ

88/080,002 for fe for a variety of goods in Class 25; and 88/041,456 for for a variety of

goods in Class 18 and Class 25,

 
7. Defendants are manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’
User Accounts and Merchant Storefronts with eBay (see Schedule A for links to Defendants’
Merchant Storefronts and Infringing Listings);

8. eBay is an online marketplace and e-commerce platform, which allows
manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for
sale, sell and ship their retail products, which, upon information and belief, primarily originate
from China, directly to consumers worldwide and specifically to consumers residing in the U.S.,
including New York,

9, Defendants are not, nor have they ever been, authorized distributors or licensees of
the Off White Products. Neither Plaintiff, nor any of Plaintiff's authorized agents, have consented
to Defendants’ use of the Off-White Marks, nor has Plaintiff consented to Defendants’ use of marks
that are confusingly similar to, identical to and constitute a counterfeiting or infringement of the
Ott-White Marks;

10. —- Plaintiff is likely to prevail on its Lanham Act and related common law claims at
trial:

11. As aresult of Defendants’ infringements, Plaintiff, as well as consumers, are likely
to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard
in opposition, unless Plaintiff's Application for ex parie relief is granted:

a. Defendants have offered for sale and sold substandard Counterfeit Products that
infringe the Off White Marks;

b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the
marketplace; that consumers may be misled, confused and disappointed by the quality
of these Counterfeit Products, resulting in injury to Plaintiffs reputation and

goodwill; and that Plaintiff may suffer loss of sales for its Off-White Products; and

3

 
c.

12.

Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this
Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or
otherwise dispose of or deal with Counterfeit Products or other goods that infringe
the Off-White Marks, the means of obtaining or manufacturing such Counterfeit
Products, and records relating thereto that are in their possession or under their
control, (ii) inform their suppliers and others of Plaintiff's claims with the result being
that those suppliers and others may also secret, conceal, sell-off or otherwise dispose
of Counterfeit Products or other goods infringing the Off-White Marks, the means of
obtaining or manufacturing such Counterfeit Products, and records relating thereto
that are in their possession or under their control, (iii) secret, conceal, transfer or
otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products
or other goods infringing the Off-White Marks and records relating thereto that are in
their possession or under their control and/or (iv) open new User Accounts and
Merchant Storefront under new or different names and continue to offer for sale and
sell Counterfeit Products with little to no consequence;

The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the Off-White Marks and to its reputations if a temporary restraining order is

not issued;

13.

Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff's interests in and to its Off-White Marks, and to protect the public from being deceived

and defrauded by Defendants’ passing off of their substandard Counterfeit Products as Off White

Products;

14.

Plaintiff has not publicized its request for a temporary restraining order in any way;

4

 
15. Service on Defendants via electronic means is reasonably calculated to result in
proper notice to Defendants.

16. If Defendants are given notice of the Application, they are likely to secret, conceal,
transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products
or other goods infringing the Off-White Marks. Therefore, good cause exists for granting
Plaintiff's request for an asset restraining order. It typically takes the Financial Institutions a
minimum of five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets
and/or Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service
Providers a minimum of five (5) days to freeze Defendants’ Merchant Storefronts. As such, the
Court allows enough time for Plaintiff to serve the Financial Institutions and Third Party Service
Providers with this Order, and for the Financial Institutions and Third Party Service Providers to
comply with the Paragraphs [(B)(1) through 1(B)(2) and I(C)(1) of this Order, respectively, before
requiring service on Defendants.

17. Similarly, if Defendants are given notice of the Application, they are likely to
destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating
to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore Plaintiff

has good cause to be granted expedited discovery.

ORDER

Based on the foregoing findings of fact and conclusions of law, Plaintiffs Application is

hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions pending the

 
hearing and determination of Plaintiffs Application for a preliminary injunction as referenced

in Paragraph (I)(A) below:

1)

2)

3)

4)

5)

6)

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the Off-White Marks and/or marks that are confusingly
similar to, identical to and constitute a counterfeiting or infringement of the Off- White
Marks;

directly or indirectly infringing in any manner Plaintiffs Off-White Marks;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's Off- White
Marks to identify any goods or service not authorized by Plaintiff;

using Plaintiff's Off White Marks and/or any other marks that are confusingly similar
to the Off-White Marks on or in connection with Defendants’ manufacturing,
importing, exporting, advertising, marketing, promoting, distributing, offering for sale,
selling and/or otherwise dealing in Counterfeit Products;

using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,
sponsorship or approval of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (1) Counterfeit Products and/or (ii) any computer files,

data, business records, documents or any other records or evidence relating to their

6

 
User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;
7) effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other
means of importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order; and
8) knowingly instructing any other person or business entity to engage in any of the
activities referred to in subparagraphs I(A)(1) through I(A}(7) above and I(B)(1)
through [(B)(2) and I(C)(1) below.
B. IT [Ss HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the hearing and determination of Plaintiff's Application
for a preliminary injunction as referenced in Paragraph (ID(A) below, or until further order of
the Court:
1} secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this
Court;

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

and

 
3) knowingly instructing any person or business entity to engage in any of the activities
referred to in subparagraphs I(A)(1) through I(A)(7) and I(B)(1) through [(B)(2) above and
I(C)(1) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions pending the hearing and determination of Plaintiff's Application for a preliminary
injunction as referenced in Paragraph (IT)(A) below, or until further order of the Court:

1) within five (5) days after receipt of service of this Order, providing services to Defendants,
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without
limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;
and

2) knowingly instructing any other person or business entity to engage in any of the activities
referred to in subparagraphs I(A)(1) through I(A)(7), 1(B)(1) through I(B)(2) and I(C)(1)
above.

II. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

ra A, Defendants are hereby ORDERED to show cause before this Court in Courtroom Ely of the

/

United States District Court for the Southern District of New York at cis: Foley
Oe
Square, New York, New York on Tit JO , 20Agat it q .m.

or at such other time that this Court deems appropriate, why a preliminary rer a

to Fed. R. Civ. P. 65(a), should not issue. olan ee
her TRO aX ee BAL as 205 me aly
B. IT IS FURTHER ORDE that épposing papers, if any, shall be bei electroni¢ally with

the Court and served on Plaintiff's counsel by delivering copies thereof to the office of Epstein

Drangel LLP at 60 East 42" Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel

 
/ on or before Pinas , 2022 Plaintiff shall file any Reply papers on or before
/ <a [0 _ 202 Pat vo aan,

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

the show cause hearing scheduled in Paragraph I(A) above may result in the imposition of a

preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

Ill. Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority
to provide final equitable relief, as sufficient cause has been shown, that within five (5) days
of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’
Financial Accounts and shall provide written confirmation of such attachment to Plaintiff's

counsel.

IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means

A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4((3), as sufficient cause has been
shown, that service may be made on, and shall be deemed effective as to Defendants if it is
completed by the following means:

1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or
(ii) a link to a secure website (including NutStore, a large mail link created through
Rmail.com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,

and all papers filed in support of Plaintiffs Application seeking this Order to

 
Defendants’ e-mail addresses to be determined after having been identified by eBay
pursuant to Paragraph V(C).
B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be deemed effective as to Defendants, Third Party
Service Providers and Financial Institutions through the pendency of this action.

Cc. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

by electronic means ordered herein shall be made within-five-S)-days—of the-Finaneial-

hastituttons-and Third Party Service Providers” compliance with Paragraphs HifAyane-¥(G)

ofthicOrden no Care, Mor /a/a "/14,

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of th@Court
shall issue a single original summons in the name of “0225xiangchun and all other Defendants
identified in the Complaint” that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made
and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha
Legal Specialist at EEOMALegalSpecialist@paypal.com;

2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where eBay, via
eBay’s Registered Agent, will be able to download a PDF copy of this Order via electronic
mail at copyright@ebay.com, to Bryce Baker at brybaker@ebay.com and to Joanna
Lahtinen at jlahtinen@ebay.com;

3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer
Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer
Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

10

 
4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

to Zeng Ni of PingPong Global Solutions Inc.’s Legal Department legal@pingpongx.com.

VY. Order Authorizing Expedited Discovery

A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days after receiving service of this Order, cach Defendant shall serve

upon Plaintiff's counsel a written report under oath providing:

a.

b.

their true name and physical address;

the name and location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User
Accounts and Merchant Storefronts on any Third Party Service Provider platform
that Defendants own and/or operate;

the complete sales records for any and all sales of Counterfeit Products, including
but not limited to number of units sold, the price per unit, total gross revenues
received (in U.S. dollars) and the dates thereof;

the account details for any and all of Defendants’ Financial Accounts, including,
but not limited to, the account numbers and current account balances; and

the steps taken by each Defendant, or other person served to comply with Section

L, above.

2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

Eastern Districts of New York and Defendants who are served with this Order shall provide

written responses under oath to such interrogatories within fourteen (14) days of service to

Plaintiff's counsel.

lI

 
3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26
and 34, and Defendants who are served with this Order and the requests for the production
of documents shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiff's counsel.

B. ITIS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order the Financial Institutions shall identify any and all of
Defendants’ Financial Accounts, and provide Plaintiffs counsel with a summary report
containing account details for any and all such accounts, which shall include, at a minimum,
identifying information for Defendants, including contact information for Defendants
(including, but not limited to, mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts and confirmation of said
compliance with this Order.

C. IT 1S FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order, the Third Party Service Providers shall identify any and all of
Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff's counsel with a
summary report containing account details for any and all User Accounts and Merchant
Storefronts, which shall include, at a minimum, identifying information for Defendants and
Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for
Defendants (including, but not limited to, mailing addresses and e-mail addresses} and
confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, all Financial
Institutions who are served with this Order shall provide Plaintiff's counsel all

documents and records in their possession, custody or control (whether located in the

12

 
U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

but not limited to, documents and records relating to:

account numbers;

current account balances;

any and all identifying information for Defendants, Defendants’ User Accounts and
Defendants’ Merchant Storefronts, including, but not limited to, names, addresses
and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements; and

any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents
sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service
Providers shall provide to Plaintiff's counsel all documents and records in its
possession, custody or control (whether located in the U.S. or abroad) relating to
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

limited to, documents and records relating to:

13

 
a. any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

b. the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph
Vv(C);

c. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

d. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Off-White Marks and/or marks that are
confusingly similar to, identical to and constitute an infringement of the Off-White
Marks.

VI. Security Bond

ee

A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of C2 ©,
Pottars——pwith the Court which amount is determined adequate for the payment
of any damages any person may be entitled to recover as a result of an improper or wrongful

restraint ordered hereunder.

14

 
VII. Sealing Order

A. IT IS FURTHER ORDERED that Plaintiff's Complaint and exhibits attached thereto, and
Plaintiff's ex parte Application and the Declarations Virgil Abloh and Brieanne Scully in

support thereof and exhibits attached thereto and this Order shall remain sealed until ¢he-

 

roviders comp

—Hi¢Ayamd-V(€)y of this Order. // her AT, ROLG

SO ORDERED.

SIGNED this fg’ ay of oom fo 2077, at__/ Pm.
/ Veuaz Lb.

UNITED SVATES DISTRICT JUDGE

Pak ww

15

 
 

Schedule A

 

 

 

 

Defendant Infringing Listing Merchant Storefront
1}0225xiangchun https://www.ebay.com/itm/2019-100-Authentic-limited-OFF-WHITE-1855-letters-logo-printed-striped- https://www,ebay.com/usr/Oz25xiangchun
slippers/184071865381 ?var=69 176455 6665Shash=item 2ZadbS9c425 :7:660AAOSWAFRd6CZ3
2/18fthome https://www.ebay.com/itm/Cff-White-Tie-Down-Yeillow-Nylon-Cotton-Big-IRON-Head-Industrial-Belt-200-CM- https://www. ebay.com/usr/18ithome
NEW/401847163888 ?hash=itemSd8ff5 i bf0:g:DyIAAOSwLpRdU4n2
3/2017 bridaldress2017 https://www.ebay.com/itm/195S-New-Off-White-Men-s-Hooded-Sweatshirt-Hooded-Women-Pullaver-Hoodie- https://www.ebay.com/usr/201 7bridaldress2017

Hooded/202841270881 ?var=503011542962&hash=item2f3a482a61:m:morilutigDuxOGSVG4KEGIW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/82146892zhangmy.2007 | https://www.ebay.com/itm/New-Off-White-Tie-Down-Yellow-Nylon-Cotton-Big-IRON-Head-industrial-Belt- https://www.ebay.com/usr/8214689zhangmy.200
2000M/323959583630?var=513001662590&hash=item4b6d7ef38e:2:OioAAOSweitds-On 7

SJanyejingling211 httos://www. ebay.com/itm/Off-White-Industrial-Belt-Keychain-Keyring-Nylon-Lanyard-camera-Strao- https://www-.ebay,com/usr/anyefingling211
Vireil/38319653 1800 ?var=651733939692 &hash=item59384b0c58-0:DWUAACSWiIT1CE-iG

6]brown.eyesi1 https://www.ebay.com/itm/Unisex-Off-White-Yellow-Silver-Balt-Nylon-Vetem ents-Gosha-Rubchinskiy- https://www.ebay.com/usr/brown.eyes11
140cm/153733088478?var=4537506903 94Shash=item23cb34ce4de:¢: HwMAAOSWok1dKDXZ

7|chengbin-5 https://www.ebay.com/itm/2019-Off-White-Tie-Dawn-Yellow-Nylon-Cottan-Big-IRON-Head-Industrial-Belt- https://www.ebay.com/usr/chengbin-5
2000M/192996240192 ?var=493198965640& hash=itern2cef?78eb40:e:8-MAACSWMIVbw--m

8ichunhuaqiuyue17689 https://www.ebay.com/itm/2019-Off-White-Tie-Down-Yellow-Nylon-Cotton-Big-IRON-Head-Industrial-Belt- https://www,ebay.com/usr/chunhuagiuyuel7689
2000M/153630394352?hash=item23¢515¢7fa:g:PdoAAOSWACKDW-9N

Sicolorfulifesa-5 https://www.ebay.com/itm/150cm-Off-White-Yellow-Belt-Vetements-Gosha-Rubchinskiy-Nylon- https://www.ebay,com/usr/colorfulifesa-5
New/273936345117?var=57 3841497541 &hash=item3fc7e0e8 1d:e: VIQAACSwEwBdMowk

10)doubl_1894 https://www,ebay.com/itm/2019-Off-White-Tie-Down-Yellow-Nylon-Cotton-Big-IRON-Head-Industrial-Belt- httos://www,ebay.com/usr/doubl_1894
200CM/183643008980?var=6911202281820&:hash=item2aclfefd4:g:OgEAAOSWRAFbW--7

11]daxstore https://www.ebay.com/itm/Off-White-Yellow-Belt-Gosha-Rubchinskiy-Length-Size-S-2XL-for-100cm- https://www.ebay.com/usr/daxstore
200cm/293064983576?var=591908113728&hash=item443c08c418:2:CWoAAOSwLPpdlud¥

12] ebuystation2010 https://Avww. ebay.com /itm/Unisex-Off-wWhite-Yellow-Silver-Selt-Nylon-Vetements-Gosha-Rubchinskiy- https://www.ebay.com/usr/ebuystation2010
140crm/193214183457?var=4934055769208:hash=item 2cfc7 678218 :HWMAAOSWokLdKDXzZ

13)Jerdey456 https://www.ebay.com/itm/New-Unisex-OF F-AWHITE-Gradient-Pink-Printing-Loose-Letter-Round-Neck-T-Shirt- https://www.ebay.com/usr/erdey456
Tops/352745534797 Pvar=622063965153 &hash=item522145b54d:g:hZEAACSwptnNdsswh

14]e-topl https.//www,ebay.com/itm/130cm-Off-White-Yellow-Belt-Vetements-Gosha-Rubchinskiy-Nylon- https://www ebay.com/usr/e-tap]
New/323963889546?var=513006074842&hash=item4b6dc0a7 8a:a:h6IAAOSwaiSduVey

15|fangxianming https://www.ebay.com/itm/New-Off-white-Virgi!-Abloh-C-O-Transparent-PVC-Industrial-Belt-Free- https://www. ebay, com/usr/fangxianming
Shipping/323922979789?var=5129588087468 hash=item4b6b50G6bcd ::NSUAAOSwwJ5SdhY¥MO.

16|fanshuchuad4o4f https://www.ebay.com/itm/OFF-White-1955-Mens-Women-Basic-T-shirt-Distressed-painted-arrow-Tee- https: //www.ebay.com/usr/fanshuohua4494f
OW40/333302600737 ?var-542317451977&hash=item4d9a621421:¢:b1 oAAOSWOEDdXOxk

17 |fenghuaxueyuess6 https.//Awww.ebay.com/itm/S$19-OFF-WHITE-Rubber-PVC-Transparent-Industrial-lron-Buckle-Belt- https://www.ebay.com/usr/fenghuaxueyue 866
200CM/174019959325?var=472825321085 &hash=item288465dale:2:7RQAACSwiqNdclhY

iBlfghjty6566 https://www.ebay.com/itm/Fashion-Women-Mens-SUPREME-V-Off-White-Hoodie-Street-Wear-Jumper- https://www ebay,.com/usr/fghity6566
Sweatshirt/13320905894 1 ?var=432552328041 &hash=item1f03e0ee7d wAZCAAOSWICFdrClt

19igahuiain-0 https://www.ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Down-Nylon-Cotton-IRON-Head-Industrial-Belt-200em- https://www.ebay.com/usr/gahuigin-0
New/113885412894 ?var=414154697201 &hash=item1a84197ele:g:EetAAOSwn™tdmtdj

20|ganggang2017888_7 https://www.ebay.cam/itm/New-Hot-Men-s-Sport-Off-Twill-Long-Socks-Skateboard-A-box-of-4- https://www.ebay.com/usr/ganggang2017888_7
pairs/183708278908?var=69137911448 1 &hash=item2acSdded7c:g:urlAAOSWXBScsyTA

21|gfc_65 https://www.ebay.com/itm/Oil-Painting-Arrow-Retro-Sports-Leisure-Jacket-Zipper-Hoodies-Taps-New-OFF- https://www.ebay.com/usr/gfc_65
WHITE/163860036 274 ?var=463435295486&hash=item2626¢1 bab 2:¢:e[/8AAOSwPeBdeHyG

22 |goo-2022 httos://www.ebay.com/itm/Hot-Off- White-Pullover-Coat-Mens-Womens-Spart-Hoodie-Sweatshirts-Weater-3- https://www.ebay,com/tusr/go0-2022
Colors/293363879714?var=592209942430&hash=item444dd95f22:6:0zsAAOSwZoVd6bic

23 lgutxcve https://www.ebay.com/itm/2019-BRAND-NEW-SEASON-OFF-WHITE-ONE-SIZE-INDUSTRIAL-BELT-YELLOW- https://www.ebay.com/usr/eutxcve

 

 

COLOUR/133258126380?var=432621326544 &hash=itemlf06cda42c:m:mFxXiGQe_4MJLGOy4C7m4TKA

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24}hk_9337 https://www.ebay.com/itm/Off-White-Industrial-Tie-Down-Belt-Virgll-Abloh-Yallow-lran-Buckle- https://www.ebay.com/usr/hk_9337
2000m/312877714259?hashqitem48d8f70b53:2:10cAAOSwr-hdxgp6Ww

25)**im-junius** https://www.ebay.com/itm/Off-White-Tie-Down-Waist-Transparent-Industrial-lron-Buckle-Belt-Virgil- https://waww ebay.cam/usr/**im-junius® *
Abloh/113893226172 ?var=414164695018&hash=item1a8490b6bb:g:*sAdOSweSFdtyBj

26/infotrading https://www.ebay.com/itm/1PCS-Off-White-Yellaw-Industrial-Belt-AUTHENTIC-1- https://www ebay,com/usr/infotrading
2m/274116408603 ?hash=item3fd29c751b:2:ELAAAOSwndFd3kVo

27 [ins piritS https://www.ebay.com/itm/Baseball-Cap-OW-Off-White-Arrow-Striped-Hat-Embroidery- https://www, ebay.com/usr/inspirit8
Black/254443628730?hash=item3b3e05 aBba:p ‘xz4 AAOSWbYSABICK

28 |jarnes1_79 https://www.ebay.com/itm/2019-Off-White-Tie-Down-Yellow-Nylon-Cotton-8ig-IRON-Head-Industriai-Belt- https://www.ebay.com/usr/james1_79
200CM/1932 16804382 ?var=493407697279 &hash=item2cfcSe761e:8:Rr4AAOSwE-pdiBb-e

29 |juanju_25 https://www.ebay.cam/itm/New-1Patr-Off-white-Sports-Cotton-Knee-Highs-Socks- https://www.ebay.com/usr/juanju_25
Unisex/383286347722 var=651782755733&hash=item593da587ca:e:r24 AAOSWEMtdxRRF

30 tlawren6? https://www.ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Down-Nylon-Cotton -IRON-Head-industrial-Belt-200cm- https://www.ebay.com/usr/lawren67
New/401967246888?var=67 1816019067 &hash=item5d971d6e28:2:7QQAA0SwDNRenJ~4

31 lliacgil https://www.ebay.com/itm/Off-White-Off-White-Hoodie-Street-Wear-lumper-Sweatshirt-Asian-size- https://www.ebay.com/usr/liaogil
XXL/383307917556?hash=item5o3ecea8fd:g:e70AAOSWAitd VOFW

32 jlidn569240-5 https://www_ebay.com/itm/Off-White-Supreme-Hocdie-Virgil-Abloh-Pyrex-Vision-Streat-Wear-Jumper- https://www.ebay.com/usr/lidn569240-5
Sweatshirt/274128018101 ?var=574242397058&hash=item3fd34d9ab5:g:pUgAAOSwubsdGHo2

33Hinyi_11 https://www.ebay.com/itm/1885-new-OFF-WHITE-black-printed-short-sleeved-unisex-scotton-T- https://www.ebay.com/usr/linyi_11
shirt/252656772148?hash=item52ibfb4c34:m:mceNM_reeS6-f7VVQbx95euw

34jlouhui7788 https://www.ebay.com/itm/New-OFF-Hoodie-Pullover-Off-White-Jacke-Firawork-Arrows-Galaxy- https://www.ebay.com/usr/louhui7788
Sweatshirt/202 760507574 Pvar=502900086960&hash=item2f3577d0b6:p:n6UAAOSwhURcoguw

35 |luzz-1945 https://www.ebay.com/itm/New-OFF-WHITE-Sports-Pants-Slant-Trousers-Leisure-Tide-Brand-Pant-winter- https://wavw.ebay.com/usr/luzz-1945
2019/264548842174 ?Pvar=564291309998&hash=item3d98S6fabe:g:IncAAOSwhONcYShw

36|nowaterman2-1 https://www.ebay.com/itm/brand-new-Denim-Jacket-Leisure-3lue-Tops-2019-New-Unisax-OFF- https://www.ebay.com/usr/nowaterman2-1
WHITE/29335 7839255 ?var=592205628779&hash=item444d7d6397:¢ 92 EAAOSwhm9dw9iM

37|pen4s07 https://www.ebay.com/itm/New-Off-white-socks-poputar-logo-hip-hop-sacks-warm-socks-4-pair-of- https: //www.ebay.com/usr/penda07

socks/184028915963 ?var=691721522414&hash=item2ad8fassth:e: UGkKAACSWcSIGSHIT

 

 

pdiewer_0

https://www.ebay.com/itm/Off-white-key-chain-blue-grey/274126634427 ?hash=item3fd3387dbb:g:27 wAAOSWSKICSKWO

httos://www.ebay.com/usr/philipdiewer_O

 

 

 

 

 

 

 

 

 

 

39 | qingchundegushi https://www.ebay.com/itm/OFF-WHITE-C-O-VIRGIL-ABLOH-New-York-Limited -Fireworks-Star- https://waww.ebay.com/usr/qingchundegushi
Hoodie/202 744243275 ?var=502 880430581 &hash=item2f347fa063:2:434AA0Swi7 RGPUL3

40|shibo2012 https://www.ebay.com/itm/OFF-Hoodie-Logo-Pullover-Off-Whited-Jacke-Firework-Arrows-Galaxy-Sweatshirt- https://www,ebay.com/usr/shibo2012
New/283704387789 ?var=585091003941&hash=item420e1968cd:2:80EAAOSwwSidloPM

41jshihus419 https://www.ebay,.com/itm/Off-wWhite-Supreme-Hoodle-Virgli-Abloh-Pyrex-Vision-Street-Wear-Jumper- https://www.ebay.com/usr/shihu8419
Sweatshirt/362712439952 ?var=631894193846Shash=item5473589¢90:2:0EcAAOSw-cVdX1PU

42|shini_58 https://www,ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Down-Nylon-Cotton-!RON-Head-Industrial-Belt- https://www,ebay.com/usr/shini_58
200cm/312797200992 ?var=621525836902 &hash=item48d42a8260:2:01kAd0SwVKhcns~3

43|shubaq https://www.ebay.com/itm/Off-white-women-Men-C-O-Virgil-Mona-Lisa-Print-Hoodies- https: //www.ebay.com/usr/shuboq
Sweatshirts/193239689678 ?var=49343 1953136 Shashsitem2efdfbadce:g:nScAAOSww"VdSnWB

44)|silao07-10 https://www.ebay.com/itm/OFF-WHITE-Sports-Pants-Trouser-Print-Leisure-Tide-Brand-Pant-Unisex-2019- https://www.,ebay.com/usr/silao07-10
New/293277909871?var=592140120206&hash=item4448b9c36f:g:8A44A0SwTXdchhyR

45|simple-2017 life https://www.ebay.cam/itm/Unisex-Off-White-Yellow-Silver-Belt-Nylon-Vetements-Gosha-Rubchinskiy- https://www.ebay.com/usr/simple-20171ife
140cm/123932635930?var=424715185995 &hash=item1cdaf5f31a:g:HwMAAOSwok1dKDXZ

46|stao82 https://www.ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Down-Nylon-Cotton-IRON-Head-industrial-Belt- https://www.ebay.com/usr/stao82
200cm/372860385490?var=641671302907 &hashsitemS6d035f8d2:2hBOAAOSwPsBdrmlé

47 test2408 https://www-.ebay.com/itm/2019Hot-Off-White-Belt-150em-Tle-Dawn-Nylon-Cotton-Big-IRON-Head-Industrial- https://www,ebay.com/usr/test2408

 

 

Belt/202832701705 ?var=50300463991 2&hash=item2f39c56909:2:LOkKAAOSwhDVbLuHe

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48|tiangua7637 attps://www.ebay.com/itm/2019-Off-White-Tie-Down-Yellow-Nylan-Cotton-Big-IRON-Head-IndustralBele https://www.ebay.com/usr/tiangua7637
200CM/352881392981 Phash=item52295ebd55:p:pLAAAOSwYoZdIT3K

49ltoon-25 https://www.ebay.com/itm/2019-Off-White-Tie-Down-Yellow-Nylon-Cotton-Big-IRON-Head- Industri tBelt- https://www.ebay.com/usr/tean-25
200M /401726302986?var=671491519325 &hash=itemSd88cOehOa:z:OgEAAOSwRhEbw--7

50)vch-26 https://www.ebay.com/itm/Unisex-Off-White-Mona-Lisa-0 Paint)ng-Hip-hop-Sports-Tops-Casual-T-Shirt- nttps://www.ebay.com/usr/vch-26
FEN/362771673902?var=631926321 248&hash=item5476e0732e:2:nROAAOSWWkScrwxW

51vfdgv3-71 attps://www.ebay.com/itm/New-2019-Unisex-T-Shirt-OFF-WHITE-Printed-Round-Nneck-Letter-Logse. https://www.ebay.com/usr/vidgv3-71
Fee/143401059739?var=442333513135&hashaitem21635e859b-¢:LogAAOSwXCVcb1yW

52|vigo19-88 https://www.ebay.com/itm/2019-Of-White-Tie-Down-Yellow-Nylon-Cotton-Big-IRON-Head-IndustriakBelt- https://www. ebay.com/usr/vigo19-88
200CM/383055100583?var=$51662278112&hash=item592fdcfaa7:e:KAOAAOSWotldwEBG

53]wengqq httos://www.ebay.com/itm/Off-White-Skateboard-Socks-Men-High-Ankle-2-Pairs-15-7-inch-Cottn-Sockfor- https://www.ebay.com/usr/wengaq
Women/312881603256?var=611604673243 &hash=item48d93262b8:g:3TEAAOSWZISd7k98

54] wxgjsd https://www.ebay.com/itm/Air-Max-90-OFF-WHITE-Limited-air-Cushion-Ru nning-Shoes-AA7293- httos://www.ebay.com/usr/wxgisd
100/113962890269 ?var=414247034582&hash=item1a88b7b41d: UGSAAOSWAVBddeCC

55|xiangruil5s https://www.ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Down-Nylon-Cotton-IRON-Head-Industrial-Belt-200erm- https://www,ebay.com/usr/xiangruil5s
Hot/352874139486?var=$22135753936Rhash=item5228f00lSe:a:IcMAAOSWDMtd44ct

56/xinhui_85 https://www.ebay.com/itm/2019-New-Arrow-Letter-Doodle-Denim-lacket-Lelsure-Blue-Tops-Unisex OFF. attps://www.ebay,com/usr/xinh i_85
WHITE/283697538779?var=585079124378&hash=item420dbOe6db:p:1 EAAOSwSeRdO-g!

57 Ixjmyi112m https://www.ebay.com/itm/FW18-Off-White-Unisex-C-O-Virgil-DIAGONAL-GALAXY-Long-Sleeve-Hoodie- Sweatshirt https://www.ebay.com/usr/xjmy1112m
A/293327659490?var=5921840572 14&hash=itemédabbOele2im:mcWGJ1vlIr642WCUSIHCnLO.

58|xiylnlk nttps://www. ebay.com /itm/Off-White-X-Air-AJ. The-Ten-3-Colorways-Chicago-Powder-Blue-Soft-Whit -AA3834- https://www.ebay.com/usr/xjyinik
101/233332306734?var=53 2865654625 &hash=item3653b0732e:g:pFsAAOSwDUxdb-Hx

59} xkelly10a https://www.ebay.com/itm/New-OFF-Keadie-Logo-Pullover-Off-White-lacke-Firework-Arrows-Galaxy- https://www.ebay.cam/usr/xkelly100
Sweatsh irt/283650676559 ?var=584987283408 &hash=item420aeSd7b3:g:HYQAAOSwRaxdrmt3

60 lxushaoyel982429 https://www ebay.com /itm/New-OFF-Hoodie-Logo-Pullover-Off-White-Jacke-Firework-Arrows-Galaxy- https://www.ebay.com/usr/xushaoye1982429
Sweatshirt/352877243870?var=622137669072&hash=item$2291fSdde:g:FHSAAOSWWABCStZE

61)/xytl2121 https://www.ebay.com/itm/Summer-New-Couples-Round-Neck-Short-Sleaves-OFF-WHITE-Printed- VIM. https://www.ebay.com/usr/xyt12121
Unisex/392467702082?ssPageName=STRKMIAMEBIDX%SAIT&var=661462811953&_ trksid=p2057872,m2749.12649

62 lyangmi8s https://www.ebay.com/itm/2019-BRAND-NEW-SEASON-OFF-WHITE-ONE-SIZE-INDUSTRIAL-BELT-YELLOW. https://www.ebay.com/usr/yangmi86
COLOQUR/392330398259?hash=item5b58b6ca33:ig:BhEAAOSwiwtdsdUS

63|yingsai-O https://www.ebay.com/itm/OFF-WHITE-Printed-VTM-FOG-2019-New-Unisex-Reli ious-Diagonal-Stripes-T- https://www-.ebay.com/usr/yingsai-0
Shirt/352777147444 Pvar=622079 638482 &hash=item5223281434:e:ETCAAOSWIYRCY35~

64lyiwcho https://www .ebay.com/itm/2019-Fashion-OFF-WHITE-Tie-Dawn-Nylon-Catton-IRON-Head-industrial-Belt-200em. https://www,ebay.com/usr/yiwchd
Hot/3925570247487var=6615388823558 hash=itemSb6638d5ec-e:CTOAAOSWS4NGSTRY

65/yauqu_43 attps://www.ebay.com/itm/Mens-Sport-Off-White-Pants-Trouser-Print-Leisure-Letter-print-color- https://www.ebay.com/usr/youqu_43
matching/383161609537?var=651714470014&hash=item5936362d41ig:MOgAAOSwNdNdgKkh

66 |zhouchunjin https://www.ebay.com/itm/2019-OFF-Hoodie-Pullover-Cff-White-lacke-Firework-Arrows-Galany- https://wunw.ebay.com/usr/zhouchunjin
Sweatshirt/293367303545?var=$922122205348ihashsitem444e0dcd79:p:xpUAACSw7ttcogull

67 |zte-80 httes://www ebay.com/itm/NWT-Off- White-Industrial-Tie-Down-Belt-Virgil-Abloh-Yellow-lron-Buckle- https://www.ebay.com/usr/zte-80

200cm/202822135129?hash=item 23924205 9:g:720AA0SwxlicvwtD

 

 

 

 

 

 

 
